United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3509
                       ___________________________

                            United States of America

                            lllllllllllllllllllll Appellee

                                          v.

   Teodolo Garcia, also known as Carlos Dominguez, also known as Theodolo
              Garcia, also known as Armando Galindo Sandoval

                            lllllllllllllllllllll Appellant
                                   ____________

                    Appeal from United States District Court
                       for the Southern District of Iowa
                                ____________

                            Submitted: April 8, 2013
                              Filed: April 16, 2013
                                [Unpublished]
                                ____________

BYE, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Teodolo Garcia appeals his sentence of 220 months' imprisonment, which the
district court1 imposed after he pleaded guilty to conspiring to distribute
methamphetamine, see 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846. We affirm.


      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
      Mr. Garcia concedes that his sentence is within the appropriate guideline range.
But he asserts that the district court, in determining where to sentence him within that
range, used testimony that it had already rejected as unreliable hearsay when it
refused to enhance Mr. Garcia's sentence for obstructing justice by making threats
against a confidential informant. See U.S.S.G. § 3C1.1. He maintains that this
alleged inconsistency was an abuse of discretion that requires us to reverse his
sentence.

        Mr. Garcia's argument is without merit. Our careful reading of the record does
not unequivocally show that the district court, in fixing the sentence, used testimony
that it had earlier rejected as unreliable. The district court, it is true, said that it could
use that testimony when it turned to "other issues" relevant to sentencing, but it never
specifically adverted to it again. The court did say that its experience in sentencing
other people involved in Mr. Garcia's conspiracy and related ones led it to believe that
Mr. Garcia was involved in making threats, and that finding formed part of the court's
basis for choosing the sentence it imposed. But it did not refer to the rejected
evidence that indicated Mr. Garcia was involved in a particular threat. It is, of course,
familiar law that in fixing a sentence a court may rely on relevant information that
other trials or sentencing proceedings it presided over had produced, see United
States v. Makes Room, 49 F.3d 410, 416 (8th Cir. 1995); United States v. Fetlow,
21 F.3d 243, 250 (8th Cir. 1994), cert. denied, 513 U.S. 977 (1994), and it appears
that is what the court did here.

       Even if we discerned some inconsistency in how the district court treated
evidence here, which we do not, we see no reasonable probability that the error had
a measurable effect on the sentence arrived at. The court relied mainly on the large
amount of drugs involved, the immense profits the relevant transactions produced,
and Mr. Garcia's leadership role in the offense, when it passed sentence. It mentioned
"the threats [that] permeated this conspiracy" as the last in a list of the matters it
considered. It appears to us that the threats provided only a makeweight in the court's


                                             -2-
mind in deciding on the proper sentence, and so any error that it committed in
considering them would have been harmless. See United States v. Beatty, 9 F.3d 686,
690-91 (8th Cir. 1993).

      Affirmed.
                      ______________________________




                                        -3-